948 F.2d 1280
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Pradip K. GHOSH, Plaintiff-Appellant,v.MAYOR AND CITY COUNCIL OF LAUREL, a municipal corporation,Individually and in Official capacity as Mayor of Laurel;Stephen B. Turney, Individually and in his Official capacityas member of the City Council of Laurel and as member of theCity of Laurel Planning Commission;  William G. Grenier,Jr., Individually and in his Official capacity as member ofthe City Council of Laurel;  Craig A. Moe, Individually andin his Official capacity as member of the City Council ofLaurel;  Diane Schulte, Individually and in her Officialcapacity as member of the City Council of Laurel;  TerryMartin, Individually and in his Official capacity as memberof the City Council of Laurel;  Michael R. Leszcz,Individually and in his Official capacity as the Chairman ofthe City of Laurel Planning Commission;  Peggy N. Anderson,Individually and in her Official capacity as member of theCity of Laurel Planning Commission;  William A. Souders,Individually and in his Official capacity as member of theCity of Laurel Planning Commission;  Charles T. Kautz,Individually and in his Official capacity as member of theCity of Laurel Planning Commission;  William Gray,Individually and in his Official capacity as former memberof the City of Laurel Planning Commission;  Jeanne Proto,Individually and in her Official capacity as member of theCity of Laurel Board of Appeals;  Robert C. Evans,Individually and in his Official capacity as member of theCity of Laurel Board of Appeals;  C. Michael Wallis,Individually and in his Official capacity as member of theCity of Laurel Board and Appeals;  Joan Fitzgerald,Individually and in her Official capacity as member of theCity of Laurel Board of Appeals;  Robert F. Stahley,Individually and in his Official capacity as former memberof the City of Laurel Board of Appeals;  Joseph Robison,Individually and in his Official capacity as Mayor ofLaurel, Defendants-Appellees.
No. 91-2180.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 13, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frederic N. Smalkin, District Judge.  (CA-91-491-S)
Pradip K. Ghosh, appellant pro se.
Richard Timothy Colaresi, Colaresi & Popham, Chartered, Annapolis, Md., for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Dr. Pradip K. Ghosh appeals from the order of the district court dismissing his case, filed pursuant to 42 U.S.C. § 1983 (1988), under the doctrine of  Burford v. Sun Oil Co., 319 U.S. 315 (1943).   Dr. Ghosh has moved to expedite the appeal.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Ghosh v. Mayor, No. CA-91-491-S (D.Md. July 29, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.